DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 04/25/2022 and the IDS’s filed 03/22/2022 and 05/26/2022.

Claims 21-23, 26-27, 29-33, and 35 are pending and being examined.  Claims 1-20, 24-25, 28, 34, and 36 are canceled.  Claims 21-22, 29-30, and 35 are amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-27, 29-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko (JP 2011200777A) in view of Tilquin et al. (US 2009/0246117 A1).
Considering claims 21 and 23, Masuko teaches a composition powder having 35 to 50 wt.% of a powder of an alkali metal salt of carbonic acid such as baking soda (i.e., sodium hydrogen carbonate) and 50 to 65 wt.% of a powder of an absorptive material comprising hydrated lime (i.e., slaked lime) by teaching a composition comprising 50 wt.% baking soda and 50 wt.% slaked lime compounded product (Masuko, [0045]).
“A composition for the purification of flue gas” is the intended use of the composition and does not impart any additional structural limitations to the composition.  Masuko teaches the claimed composition; thus, it would be expected that the composition of Masuko can also be used for the purification of flue gas.  Nonetheless, Masuko teaches that a composition comprising slaked lime and baking soda is suitable for the purification of flue gas (Masuko, [0006]).
In the alternative, Masuko teaches a composition for the purification of flue gas, said composition containing a powder of an alkali metal salt of carbonic acid such as sodium hydrogen carbonate and/or sodium sesquicarbonate and absorptive material for adsorbing sulfur oxides and/or hydrogen chloride such as slaked lime (hydrated lime) wherein the slaked lime is 5 to 30 wt.% (Masuko, [0008], [0013], [0022]).  Masuko teaches slaked lime has a slow reaction with sulfur oxides but reduces the elution of heavy metals such as lead from fly ash; baking soda (sodium hydrogen carbonate) is more expensive than slaked lime and costs more to treat (Masuko, [0002], [0005], [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of slaked lime and sodium hydrogen carbonate including to within the claimed ranges of 35 to 50 wt.% of an alkali metal salt of carbonic acid and 50 to 65 wt.% of an absorptive material.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to obtain a cost effective composition with desired sulfur dioxide reduction capability and reduced elution of heavy metals with a reasonable expectation of success.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one between 0.1 to 0.25 cm3/g and the desired surface area is one between about 20 to 50 m2/g (Tilquin, [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
The combination of Masuko and Tilquin teaches the claimed composition.  Thus, it would be expected that the composition of Masuko/Tilquin would also have an FFC value, determined using a RST-XS ring shear tester, of 0.5 or more, wherein measurement of the FFC value is after 18 hours.
Masuko teaches the alkali metal salt of carbon acid having an average particle diameter d50 of 30 µm or less (Masuko, [0023]), he does not explicitly teach it has a particle size d97 of less than 180 µm.  
However, Masuko teaches the smaller particle size increases the reactivity with an acid gas such as sulfur oxide of hydrogen chloride (Masuko, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the particle size d97 including to within the claimed range of less than 180 µm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired reactivity with an acid gas with a reasonable expectation of success.
Considering claim 22, Masuko teaches the alkali metal salt of carbonic acid has a particle size d50 of less than 50 µm (Masuko, [0023]).
Considering claim 26, Masuko teaches the absorptive material has a particle size d50 of less than 50 µm (Masuko, [0023]).
Considering claim 27, Masuko teaches the composition contains activated carbon for dioxin treatment (Masuko, [0030]).
Masuko does not explicitly teach the activated carbon is in an amount of up to 30 wt.% based on the total weight of the composition.
However, Masuko teaches the amount added may be controlled in conjunction with the measured HCl and SOx concentrations (Masuko, [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amount of activated carbon based on the total weight of the composition including to within the claimed range of up to 30 wt.%.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order for the composition to have the components in amounts that would be in conjunction with the measured HCl and SOx and the amount of dioxins that would need to be treated with a reasonable expectation of success.
Considering claims 29-32, Masuko teaches a process for the manufacture of said composition for the purification of flue gas according to claim 21 comprising providing a composition containing a powder of the alkali metal salt of carbonic acid and a powder of the absorptive material and applying mechanical energy to the composition (Masuko, [0023]).  Additionally, Masuko teaches mixing/blending the powders (Masuko, [0013]).  It should be noted that mixing/blending would require application of mechanical energy.  Masuko teaches the alkali metal salt of carbonic acid has a particle size d50 of less than 50 µm and teaches using crushing equipment (i.e., grinding step) to obtain desired particle size (Masuko, [0023]).
It has already been established that the composition of claim 21 comprises 35 to 50 wt.% of an alkali metal salt of carbonic acid and 50 to 65 wt.% of an absorptive material such as hydrated lime.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide a composition comprising comprises 35 to 50 wt.% of an alkali metal salt of carbonic acid and 50 to 65 wt.% of an absorptive material such as hydrated lime and then applying mechanical energy to mix/blend/grind.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired composition and/or particle size for the final composition.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one between 0.1 to 0.25 cm3/g and the desired surface area is one between about 20 to 50 m2/g (Tilquin, [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
Masuko teaches storing the composition (Masuko, [0045]).
 The combination of Masuko and Tilquin teaches the claimed composition.  Thus, it would be expected that the composition of Masuko/Tilquin would also have an FFC value, determined using a RST-XS ring shear tester, of 0.5 or more, wherein measurement of the FFC value is after 18 hours.
Masuko teaches the alkali metal salt of carbon acid having an average particle diameter d50 of 30 µm or less (Masuko, [0023]), he does not explicitly teach it has a particle size d97 of less than 180 µm.  
However, Masuko teaches the smaller particle size increases the reactivity with an acid gas such as sulfur oxide of hydrogen chloride (Masuko, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the particle size d97 including to within the claimed range of less than 180 µm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired reactivity with an acid gas with a reasonable expectation of success.
Considering claim 33, Masuko teaches a process for the purification of flue gas, wherein the flue gas is brought into contact with the composition according to claim 21 (Masuko, [0008]).
Considering claim 35, Masuko teaches a method of using a powder to purify flue gas comprising storing a composition comprising slaked lime (i.e., hydrated lime) and a carbonate-containing alkali compound (i.e., baking soda/sodium hydrogen carbonate) and bringing the composition into contact with a flue gas (Masuko, abstract, [0045]-[0047]).
Masuko teaches said composition containing a powder of an alkali metal salt of carbonic acid such as sodium hydrogen carbonate and/or sodium sesquicarbonate and absorptive material for adsorbing sulfur oxides and/or hydrogen chloride such as slaked lime (hydrated lime) wherein the slaked lime is 5 to 30 wt.% (Masuko, [0008], [0013], [0022]).  Masuko teaches slaked lime has a slow reaction with sulfur oxides but reduces the elution of heavy metals such as lead from fly ash; baking soda (sodium hydrogen carbonate) is more expensive than slaked lime and costs more to treat (Masuko, [0002], [0005], [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of slaked lime and sodium hydrogen carbonate including to within the claimed ranges of 50 to 65 wt.% of an absorptive material.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to obtain a cost effective composition with desired sulfur dioxide reduction capability and reduced elution of heavy metals with a reasonable expectation of success.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one between 0.1 to 0.25 cm3/g and the desired surface area is one between about 20 to 50 m2/g (Tilquin, [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
The combination of Masuko and Tilquin teaches the claimed composition.  Thus, it would be expected that the composition of Masuko/Tilquin would also have an FFC value, determined using a RST-XS ring shear tester, of 0.5 or more, wherein measurement of the FFC value is after 18 hours.
Masuko teaches the alkali metal salt of carbon acid having an average particle diameter d50 of 30 µm or less (Masuko, [0023]), he does not explicitly teach it has a particle size d97 of less than 180 µm.  
However, Masuko teaches the smaller particle size increases the reactivity with an acid gas such as sulfur oxide of hydrogen chloride (Masuko, [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the particle size d97 including to within the claimed range of less than 180 µm.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired reactivity with an acid gas with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding the criticality of the claimed ranges of 35 to 50 wt.% of alkali metal salt of carbonic acid and 50 to 65 wt.% of hydrated lime have been fully considered but are not persuasive.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Applicant cites Example 3 of the originally-filed application as evidence of the criticality of the range.  Example 3 is a comparison of the flowability of compositions 4 (50/50) and 5 (75/25) to the comparative compositions 1 (5/95), 2 (10/90), and 3 (25/75).  The claimed range for the amount of absorptive material (i.e., hydrated lime) is 50 to 65 wt.%; the evidence presented doesn’t show criticality of this range because the change in flowability can occur anywhere within the range of 25-50 wt.% alkali metal salt of carbonic acid and 50-75 wt.% hydrated lime.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Thus, the evidence of nonobviousness is not commensurate is scope with the claims which the evidence is offered to support.  

Applicant’s arguments filed regarding Masuko’s composition having 50 wt.% baking soda and 50 wt.% slake lime is a comparative example and Masuko teaches way from increasing the slaked lime have been fully considered but are not persuasive.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  
In the instant case, the prior art’s mere disclosure of using a relatively small percentage of slaked lime so that the reaction between the slaked lime and the carbonate-containing alkali compound is prevented or suppressed does not constitute a teaching away from using a higher percentage of slaked lime because such disclosure does not criticize, discredit, or otherwise discourage using a higher percentage of slaked lime in order to obtain a cost effective composition with desired sulfur dioxide reduction capability and reduced elution of heavy metals.  Masuko discloses that baking soda is more expensive than slaked lime and costs more to treat (Masuko, [0005]).
Applicant’s assertion that Masuko teaches to limit the percentages of slaked lime to 30% or lower in normal storage conditions, and thus, teaches away from the claimed inventions of independent claims 21, 29, and 35 is a narrowing of Masuko’s teachings.  In paragraph [0045] of Masuko, Masuko teaches that in a storage test wherein samples of varying blending ratio of slaked lime including one with 50% slaked lime, when the relative humidity was kept at 32% or less, no property change was observed in any of the samples.  Property changes occurred at a relative humidity of 52% to 62%.  Thus, Masuko clearly teaches that even at high weight percentage of slaked lime, the composition can be stored at atmospheric humidity.  Regardless of whether the example is a comparative example or not, Masuko’s teaching that even at high weight percentage of slaked lime, the composition with higher slaked lime can be stored at atmospheric humidity (i.e., humidity of less than 32%) is still relevant and valid.

Applicant’s arguments filed regarding unexpected advantages of the alkali metal salt of carbonic acid having a particle size d97 of less than 180 µm have been fully considered but are not persuasive.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
In the instant case, applicant has not provided any evidence of unexpected results for the alkali metal salt of carbonic acid having a particle size d97 of less than 180 µm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734